internal_revenue_service number release date index number ------------------------- -------------------- ----------------------- - department of the treasury washington dc person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc intl br1 - plr-160869-03 date date ty ------- --------------------- ----- ----------------------- this is in response to a letter dated date requesting a ruling that a’s legend a -------------------------------------------- country b date c dear ------------------ loss of permanent resident status did not have for one of its principal purposes the avoidance of u s taxes under subtitles a or b of the code the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for a ruling it is subject_to verification on examination the information submitted for consideration is substantially as set forth below the united_states for employment reasons a has returned with his wife to country b where he is subject_to tax on his worldwide income a relinquished his green card on date c on the date of a's expatriation his net_worth exceeded the applicable_amount set forth in sec_877 citizenship an individual who expatriates within the 10-year period immediately preceding the close of the taxable_year will be taxed under sec_877 and the special rules of sec_877 for such taxable_year unless such loss did not have for a was born in and is a citizen of country b a became a permanent resident of sec_877 generally provides that a person who loses his or her u s a former citizen whose net_worth or average tax_liability exceeds these plr-160869-03 one of its principal purposes the avoidance of u s taxes sec_2107 and sec_2501 provide special estate and gift_tax regimes for individuals who expatriate with a principal purpose to avoid u s taxes a former citizen will be treated as having expatriated with a principal purpose to avoid u s taxes for purposes of sec_877 sec_2107 and sec_2501 if the individual’s average income_tax_liability or the individual’s net_worth on the date of expatriation exceed certain thresholds see sec_877 sec_2107 and sec_2501 thresholds will not be presumed to have a principal purpose of tax_avoidance if that person is described within certain statutory categories and submits a request for a ruling within one year of the date of loss of u s citizenship for the secretary’s determination as to whether such loss had for one of its principal purposes the avoidance of u s taxes see sec_877 sec_2107 and sec_2501 a c former long-term_resident whose net_worth or average tax_liability exceeds the applicable thresholds will not be presumed to have a principal purpose of tax_avoidance if that former resident is described within certain categories and submits a complete and good_faith request for a ruling as to whether such loss had for one of its principal purposes the avoidance of u s taxes under notice_98_34 1998_2_cb_29 modifying notice_97_19 1997_1_cb_394 a notice_98_34 requires that certain information be submitted with a request for a ruling that an individual’s expatriation did not have for one of its principal purposes the avoidance of u s taxes a is eligible to request a ruling pursuant to notice_98_34 because he is a resident fully liable to income_tax in country b the country in which he was born a submitted all of the information required by notice_97_19 as modified by notice_98_34 we conclude based solely on the facts submitted and the representations made that a has made a complete and good_faith submission in accordance with sec_877 and notice_98_34 accordingly a will not be presumed under sec_877 as having had as one of his principal purposes for expatriating the avoidance of u s taxes we further conclude that a will not be treated under sec_877 as having had as one of his principal purposes for expatriating the avoidance of u s taxes because the information submitted clearly establishes the lack of a principal purpose to avoid taxes under subtitle a or b of the code concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in addition no opinion is expressed as to a’s u s tax_liability for taxable periods prior to his expatriation or for taxable periods after his expatriation under sections of the code other than sec_877 sec_2107 and sec_2501 except as expressly provided herein no opinion is expressed or implied a copy of this letter must be attached to a’s u s income_tax return for the year in plr-160869-03 which a obtained the ruling whether or not a is otherwise required to file a return the code provides that it may not be used or cited as precedent letter is being sent to your authorized representative in accordance with the power_of_attorney on file with this office a copy of this this ruling is directed only to the taxpayer requesting it sec_6110 of sincerely karen rennie senior technical reviewer office of office of associate chief_counsel international
